Citation Nr: 0116554	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  95-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  This case was previously 
before the Board in January 1997, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal (VA Form 9) after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for a low back 
disorder.  During the pendency of the appeal, a January 1999 
rating decision granted service connection for degenerative 
joint disease of the lumbosacral spine, and assigned a 10 
percent disability evaluation effective September 3, 1992, 
and a 40 percent evaluation effective December 30, 1997.  The 
veteran was notified of this decision, and did not file a 
notice of disagreement.  Therefore, the issue of entitlement 
to an increased rating for a low back disorder is not 
presently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

During the pendency of the appeal, the RO granted a 50 
percent evaluation for the veteran's service-connected PTSD.  
While the veteran appealed the RO's September 1994 rating 
decision granting a 10 percent evaluation for PTSD, the 
subsequent partial grant of 50 percent does not terminate the 
issue on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran noted his disagreement with the initial rating 
assigned for his PTSD in September 1994, and perfected his 
appeal as to that issue (but he did not express disagreement 
with regard to the effective date of award of service 
connection), the propriety of the rating from effective date 
of the award through to final resolution of the issue is now 
on appeal.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In accordance 
with Fenderson, the issue in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected PTSD.

The Board notes that the issue of entitlement an initial 
evaluation in excess of 50 percent for PTSD is the only issue 
that has been properly developed and certified for appeal.  
Accordingly, the Board will limit its consideration to this 
issue.

Finally, in his December 1994 substantive appeal (VA Form 9), 
the veteran checked the boxes indicating that he wished to 
appear at a hearing before a member of the Board.  In a 
handwritten note to the right of one of these boxes, the 
veteran clarified that he desired a hearing before a local 
hearing officer at the Regional Office rather than a travel 
Board hearing.  It is noted that a personal hearing was 
conducted in March 1995, regarding the issue currently on 
appeal.  Consequently, the Board finds that the veteran's 
December 1994 request for a hearing has been satisfied.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, flashbacks, intrusive 
memories, increased startle response, hypervigilance, 
survivor's guilt, depression, and irritability; it is 
productive of severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people.

3.  The veteran's PTSD symptoms are not productive of virtual 
isolation in the community, they are not totally 
incapacitating, and he is not demonstrably unable to obtain 
or retain employment.

4.  Neither the old nor the new rating criteria for 
evaluating psychiatric disabilities are more favorable to the 
veteran.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for an initial evaluation in excess of 
70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative records show that the veteran 
performed duty overseas in the Republic of Vietnam.  His 
awards and decorations include the Purple Heart Medal.

VA outpatient records show treatment for PTSD from February 
to June 1994.  During February 1994 treatment, the veteran 
complained of "nerves," nightmares, and a reaction to 
crowds and noise, and asked to be tested for PTSD.  A mental 
status examination revealed that the veteran was alert, 
coherent, and oriented to time, place, and person.  He 
reported intrusive thoughts and flashbacks of Vietnam, 
insomnia, nightmares, and night sweats.  In addition, the 
veteran reported hypervigilence and an increased startle 
reaction.  PTSD was diagnosed.

The veteran filed a claim of entitlement to service 
connection for PTSD in June 1994.  In support of his claim, 
the veteran submitted statements from his son and three 
service comrades.

On VA psychiatric examination in July 1994, the veteran 
reported haunting memories of his wartime experiences.  He 
explained that he experienced nightmares several times a week 
with recurrent themes of combat and visualizing dead bodies.  
The veteran related that he was very uncomfortable with 
intimate relationships, and struggled socially.  He indicated 
that he was frequently anxious, startled easily, and 
experienced chronic sleeping problems.  He reported intense 
survivor guilt with an intensification of these symptoms with 
exposure to events that reminded him of his wartime 
experiences.

The veteran's affect was somewhat anxious and guarded on 
mental status examination.  He was oriented in all spheres, 
and his thoughts were organized.  While the veteran admitted 
to long standing auditory hallucinations and vague paranoid 
symptoms, he denied specific delusions.  Recent and remote 
memory was adequate.  The veteran denied experiencing 
suicidal thoughts.  He was of fair intelligence, and his 
judgment was adequate.  The diagnostic assessment was AXIS I 
: Chronic PTSD; atypical psychotic disorder; and a history of 
alcohol abuse, now in remission.  AXIS II : Deferred.  AXIS 
III : As noted above.  AXIS IV : Catastrophic for the Vietnam 
war.  AXIS V : Current global assessment of functioning (GAF) 
score "in the 40 range."

Based on this evidence, a September 1994 rating decision 
granted service connection for PTSD, and assigned a 10 
percent disability evaluation.  The veteran filed a notice of 
disagree with this decision the following month, and 
submitted a substantive appeal in December 1994, perfecting 
his appeal.

During a March 1995 personal hearing, the veteran testified 
that he experienced anger, depression, and "very bad 
nightmares."  Transcript (T.) at 2.  He explained that he 
isolated himself in his room when he came home from work, and 
slept in a different room than his wife.  T. at 2.  He 
related that he slept an average of three or four hours per 
night, and indicated that he still felt tired after 
awakening.  T. at 2-3.  The veteran reported experiencing at 
least four war related nightmares per week, and explained 
that he would sometimes wake in a cold sweat.  T. at 3-4.  He 
noted that his bed always looked as if someone had wrestled 
in it.  T. at 4.  The veteran related that he was always 
shouting at his wife and children.  T. at 4.  He testified 
that he had three children, including a 20 year old son who 
was still living at home.  T. at 4-5.  The veteran explained 
that he did not discuss his problems with his son, and never 
talk to him about the war.  T. at 5.  He reported that he 
watched his son play ball in high school from a distance in 
order to avoid the crowd.  T. at 5.

The veteran testified that weight training and exercise 
provided some relief from his PTSD symptoms.  T. at 5-6.  He 
reported receiving treatment for his PTSD from the VA, and 
indicated that he participated in a focus group once a week.  
T. at 6.  The veteran explained that while he and his wife 
had been married for 31 years, the marriage had "really been 
strained" on occasion.  T. at 7.  He reported holding 
approximately six jobs following his separation from service, 
and noted that he had been employed as a letter carrier with 
the postal service over the previous eight years.  T. at 8.  
The veteran explained that although he was sometimes 
argumentative with people at work, he received "fairly 
decent" performance evaluations.  T. at 9 and 15.

While the veteran did not know whether his focus group was 
helping, he found that he could relate to the other veterans.  
T. at 16-17.  He explained that he occasionally went to 
church, was a member of the Disabled American Veterans, and 
spent time with his children.  T. at 17.  In addition, he 
watched television and read the newspaper.  T. at 18.  The 
veteran related that his PTSD symptoms remained fairly stable 
over the previous couple of years.  T. at 19.

Later that month, the veteran submitted a lay statement from 
his friend, A.R.  Therein, A.R. explained that the veteran 
had a happy-go-lucky personality in high school, but changed 
"drastically" following his service in Vietnam.  He 
reported that the veteran was moody, and stayed at home to 
avoid people.

On VA psychiatric examination in April 1995, the veteran 
reported that he could not stand "people or crowds."  He 
explained that he was argumentative, and fought with his 
employers and co-workers.  The veteran reported experiencing 
nightmares three to four times a week, and indicated that he 
was afraid to go to sleep.  He complained of flashbacks that 
were triggered by "lots of things that remind[ed] [him] of 
Vietnam like helicopters [and] car backfiring."  The veteran 
reported chronic depression and anxiety, and indicated that 
he was taking psychotropic medication.  He provided a seven 
to eight year employment history with the post office, and 
explained that he isolated himself to avoid confrontation and 
trouble.  The veteran reported hearing his "buddies' 
voices." He explained that his nightmares were a 
"significant problem," and indicated that he and his wife 
could not sleep together.  He noted that he could not get 
close to anyone.

The veteran was anxious, depressed, and agitated on mental 
status examination.  He admitted general paranoia, but denied 
experiencing suicidal or homicidal thoughts.  His cognitive 
functions were grossly intact, and his insight was good.  The 
diagnostic impression was AXIS I : Chronic and severe PTSD.  
AXIS II : Deferred.  AXIS III : Deferred.  AXIS IV : Severe 
psychosocial stressors involving combat experiences.  AXIS V 
: Current GAF score of "around 40."

Consequently, a June 1995 hearing officer's decision granted 
a 30 percent evaluation for the veteran's service-connected 
PTSD.

VA medical records show outpatient treatment for PTSD from 
June 1995 to January 1997.

In January 1997, the Board granted a 50 percent rating for 
the veteran's service-connected PTSD, and remanded the claim 
to the RO for further development.  In particular, the Board 
directed the RO to schedule a current VA examination to 
determine the nature and severity of the veteran's PTSD, and 
to evaluate the disorder under the new criteria for rating 
psychiatric disabilities, which became effective on November 
7, 1996.

During a December 1997 VA psychiatric examination, the 
veteran reported experiencing three to four combat related 
nightmares a week, which were accompanied by night sweats.  
He complained of difficulty sleeping almost every night, and 
explained that he was occasionally afraid to sleep because of 
the possibility of having a nightmare.  He described 
continuing flashbacks that were triggered by loud noises, 
particularly engine backfires.  The veteran reported periodic 
depression, and indicated that he was easily aggravated.  He 
explained that he isolated himself to avoid confrontation.  
The veteran demonstrated hypervigilance and exaggerated 
startle, and indicated that he "need[ed] to have a wall 
behind him in order to feel safe."

The report notes that the veteran had been married for 31 
years, and had three children.  He explained that the 
marriage was "not ideal," and indicated that he did not 
feel close to his children.  Following his separation from 
service, the veteran worked in mines for approximately 15 
years, worked in construction for three years, and then 
worked as a postal carrier for 10 or 11 years.  He reported 
two to three confrontations at work over the previous year, 
but indicated that he did not received a poor performance 
evaluation.  The veteran explained that he did not have any 
friends, and engaged in no social activities.

A mental status examination revealed good immediate and 
remote memory, but poor recent memory.  The veteran's speech 
was vague at times, and continuity of thought showed some 
rambling.  No suicidal or homicidal ideation was noted.  
There were no delusions, and abstractability was concrete.  
The veteran's mood was anxious, and his range of affect was 
restricted.  His judgment was good, and his insight was fair.  
The final assessment was AXIS I : Chronic PTSD.  AXIS II : 
Deferred.  AXIS III : As noted in medical history section.  
AXIS IV : Work stress, social isolation, and combat 
experiences.  AXIS V : Current GAF score of 50; highest GAF 
score in the past year of 50.  The examiner explained that 
the veteran's PTSD symptoms negatively impacted his overall 
work functioning and added to his subjective feelings of 
stress, but indicated that he continued to maintain an 
adequate level of work performance in spite of these 
symptoms.  He concluded that the current GAF score of 50 was 
consistent with the veteran's serious symptoms and 
impairment.

Based on this evidence, a February 1998 rating decision 
confirmed the 50 percent evaluation of the veteran's service-
connected PTSD.  This 50 percent rating was continued by the 
RO in April 1998, and October 1998.

In December 1998, the veteran submitted a September 1997 
report from his VA physician.  Therein, the doctor explained 
that the veteran was responding appropriately to his PTSD 
treatment, and would be enrolled in the VA PTSD Clinic for 
approximately 12 months.

The following month, the RO continued the 50 percent 
evaluation of the veteran's PTSD.

In December 1999 correspondence, the veteran maintained that 
a 70 percent evaluation was warranted for his service-
connected PTSD, based on his deficiencies at work.  He 
explained that he experienced "a lot of pressure" in his 
job as a mail carrier, and indicated that he avoided others 
to reduce this stress.  He described two conflicts at work, 
and attached a statement from a co-worker in support of his 
claim.

In a December 1999 statement, R.R. reported working with the 
veteran at the postal service since 1994.  He explained that 
the veteran discussed his PTSD symptoms, and expressed his 
concerns regarding stress in his work environment.  He 
described the "very confrontational atmosphere on the 
workroom floor," and indicated that the veteran's "quick 
temper" created employment problems.  He explained that the 
veteran had been accused of failing to follow instructions 
from his immediate supervisor.

During April 2000 VA outpatient treatment, the veteran 
reported an increase in his PTSD symptoms, and indicated that 
his anger caused problems at work.  He complained of 
repetitive nightmares and sleep disturbances associated with 
his experiences in Vietnam.  In addition, he reported 
depression, isolation, and inactivity.  On mental status 
examination, the veteran's affect was constricted and 
depressive.  His cognitive functions were intact, and there 
was no evidence of psychotic symptoms.  The final assessment 
was AXIS I : Chronic, significant PTSD, and dysthymia with 
possible episodes of major depression.  AXIS II : No 
diagnosis.  AXIS III : Traumatic glaucoma in the right eye, 
and traumatic arthritis from an injury in Vietnam.  AXIS IV : 
Stressors included Vietnam combat duty.  AXIS V : Current GAF 
score of 38.  The examiner explained that the veteran 
experienced "significant difficulties" at work due to his 
service-connected PTSD, and indicated that these symptoms had 
an impact on his marriage.

A June 2000 report notes complaints of increased depression 
and PTSD symptoms.  The veteran explained that while he got 
along with his family, he had problematic relationships at 
work.  He reported a 14 years history of full time employment 
with the post office, and indicated that he had a "few" 
friends.  On mental status examination, the veteran was alert 
and oriented to time, place, and person.  His thoughts were 
coherent and relevant.  The veteran reported nightmares, 
obtrusive thoughts, hypervigilence, flashbacks, depression, 
an increased startle response, difficulty with authority, low 
stress tolerance, and anger management problems.  He denied 
experiencing hallucinations, delusions, or paranoid thinking.  
According to the report, the veteran isolated himself at home 
to avoid people and stressors.  The diagnostic impression was 
chronic, severe PTSD, and dysthymia.

During a VA psychiatric examination later that month, the 
veteran explained that he constantly replayed his combat 
experiences in his mind, and indicated that these memories 
became worse on holidays.  He reported isolating himself from 
others in order to "ignore" his anger, and indicated that 
he experienced "big anger" at work.  The veteran explained 
that he had "gone after" people at work during 
confrontations, and required intervention to stop him from 
physically attacking others.  He explained that while these 
incidents occurred three to four times over the previous 
year, he never received any formal disciplinary measures.  He 
reported that his sleeping problems had increased in 
severity, and indicated that he experienced three to four 
nightmares per week.  The veteran related that he had been 
married to his wife for 30 years, but noted that they slept 
separately and did not have "any kind of relationship."  He 
explained that he did not feel close to his wife or his three 
children.  The veteran reported working as a postal carrier 
over the previous 14 years, and indicated that his leisure 
activities were limited to exercising and going to church.

A mental status examination revealed good immediate and 
remote memory, but poor recent memory.  The veteran was alert 
and oriented to time, place, person, and situation.  His 
speech was pressured and vague, and he had some psychomotor 
agitation with hard breathing.  His thought process 
production was spontaneous, and his continuity of thought was 
logical and relevant.  The veteran denied any current 
suicidal thoughts, but admitted to experiencing them in the 
past.  While he denied experiencing delusions, he admitted to 
feeling "very paranoid."  The veteran denied experiencing 
hallucinations, elusions, or feelings of unreality, but 
described flashbacks that consisted of "hearing the voices 
of my buddies in my head."  While his abstracting ability 
was impaired, his interpretation of proverbs was quite 
complete.  The veteran's mood was anxious, and his 
concentration was impaired.  His affect was mood congruent, 
his judgment was intact, and his insight was fair.  The final 
assessment was AXIS I : Chronic PTSD.  AXIS II : Deferred.  
AXIS III : See medical history section.  AXIS IV : Stressors 
included war zone experiences, social isolation, and work 
stress.  AXIS V : Current GAF score of 45; highest GAF score 
over the past year of 50.

In October 2000, the RO continued the 50 percent evaluation 
of the veteran's service-connected PTSD.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability (Schedule) and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco, 7 Vet. App. at 58 (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the veteran's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
under-evaluate the emotionally sick veteran with a good work 
record, nor must it over-evaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating psychiatric disabilities.  61 
Fed. Reg. 52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, the Board must undertake a three-part 
analysis:  1) Determine whether the intervening change is 
more favorable to the veteran, which may require application 
of each version of the regulations to the facts of the case; 
2) If the amendment is more favorable, application of that 
provision to rate the disability for the periods from and 
after the effective date of the regulatory change; 3) 
Application of the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000); See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); 38 C.F.R. § 
3.114(a) (2000).

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 50 percent 
evaluation, under those same laws and regulations, requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired, 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people are severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.

A 100 percent evaluation may be assigned where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, and where the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Code 9411 (effective from February 3, 1988 
to November 6, 1996).

Under the rating criteria in effect after November 7, 1996, 
the criteria for PTSD contemplates that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

A GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.)  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, supra.

Following a detailed review of the record, the Board 
concludes that a 70 percent disability evaluation is 
warranted for the veteran's service-connected PTSD under both 
the old an new rating criteria.  The current GAF score 
summarizing the effects of the symptoms of the service 
connected disability is 45, recognizing serious impairment.  
The entirety of the evidence indicates that symptoms 
including nightmares, flashbacks, intrusive memories, 
increased startle response, hypervigilance, survivor's guilt, 
depression, and irritability are productive of severe 
impairment.  However, the evidence of record does not support 
an evaluation in excess of 70 percent for the veteran's 
service-connected PTSD under either the old or new rating 
criteria.

Under the old rating criteria, although the veteran's 
symptoms are productive of severe impairment, the attitudes 
of all contacts except the most intimate are not so adversely 
affected as to result in virtual isolation in the community, 
he is not totally incapacitated by his psychoneurotic 
symptoms, and he is not demonstrably unable to obtain or 
retain employment.  Despite the veteran's symptoms and 
impairment, he has been married for more than 30 years, and 
has been employed on a full-time basis as a postal carrier 
for more than 14 years.  During the most recent VA 
examination, the veteran was noted to be fully oriented to 
time, place, person, and situation, there was no evidence of 
hallucinations or delusions, and his immediate and remote 
memory was satisfactory.  Clearly, he does not have totally 
incapacitating symptoms, bordering on the gross repudiation 
of reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and he is 
not demonstrably unable to obtain or retain employment.  For 
these reasons, a rating in excess of 70 percent is not 
warranted under the pre-November 1996 criteria.

Applying the new criteria, the Board similarly finds that a 
rating in excess of 70 percent is not warranted.  Overall, 
the evidence does not suggest that a rating greater than 70 
percent for the service-connected PTSD is warranted.  The 
evidence does not indicate that he is totally incapacitated 
socially and occupationally (e.g. he is married and 
employed).  The record plainly fails to show manifestation 
remotely approaching gross impairment in thought or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Therefore, a rating in excess of 70 percent, applying the new 
criteria, is not warranted.

The Board recognizes that an April 2000 VA outpatient 
treatment record notes a current GAF score of 38.  A GAF 
score of 38 (actually the range of scores from 31 to 40) 
reflects "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
A mental status examination revealed that the veteran's 
cognitive functions were intact, and there was no evidence of 
psychotic symptoms.  The Board concludes that this opinion 
regarding the veteran's GAF score is inconsistent with the 
findings made on the examination.  Accordingly, the Board 
concludes that the probative value of the GAF score is much 
diminished since its basis is undermined.

On the other hand, the June 2000 VA examination concluded 
that the highest GAF score over the past year was 50.  The 
Board finds that this opinion is entitled to great probative 
weight because it is based on a thorough review of the claims 
folder, including the April 2000 VA outpatient treatment 
record, and is consistent with the evidence of record.

In conclusion, the Board finds that a 70 percent disability 
evaluation is warranted for the veteran's service-connected 
PTSD.  However, the record clearly shows that a preponderance 
of the evidence is against a higher evaluation under either 
set of criteria, and thus neither the provisions of 38 C.F.R. 
§ 4.7 nor the benefit of the doubt doctrine is for 
application.  Accordingly, the Board finds that the criteria 
for no more than a 70 percent rating for PTSD have been met.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).  In reaching this 
decision, the Board finds that neither the old or new 
criteria are more favorable to the veteran.  Under either 
criteria, his disability warrants an initial 70 percent 
evaluation and no more.

The Board concludes that the evidence of record does not 
reveal that the veteran's service-connected PTSD causes him 
unusual or exceptional hardship so as to warrant application 
of 38 C.F.R. § 3.321(b)(1) (2000).  Although he receives 
periodic medical treatment for his PTSD, he is not shown to 
have required frequent periods of hospitalization.  While he 
experiences difficulties at work due to his PTSD symptoms, 
the entirety of the evidence of record does not show that the 
aforementioned disability causes him exceptional hardship in 
an employment setting.  The rating of disabilities is based 
on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155.  The basis for an assignment 
of a disability rating, therefore, is the interference with 
average civil employment.  The Board stresses that the 70 
percent disability rating provides for economic 
inadaptability due to the severity of the veteran's PTSD 
symptoms.  In cases such as this, where there is no evidence 
of an exceptional or unusual situation, application of the 
provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the regular 
rating criteria is deemed inappropriate.

Finally, the Board must point out that there is no question 
on this record that the veteran maintains substantially 
gainful employment and has done so for well over the last 
decade.  Therefore, there is no basis to find that there 
exists any colorable basis to consider a total rating based 
upon individual unemployability due to service connected 
disability at this time.


ORDER

An initial 70 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary awards.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

